DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgment is made of applicant’s claim for foreign priority to 11/20/2017 under 35 U.S.C. 119 (a)-(d). 
Response to Amendment
Claims 1-13 were previously pending in this application.  The amendment filed 03 February 2021 has been entered and the following has occurred: Claim 13 has been amended.  No Claims have been cancelled or added,
Claims 1-13 remain pending in the application 

	











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more 

The claims recites subject matter within a statutory category as a process (claims 1-11) and manufacture (claims 12 & 13) which recite steps of:
associating a location identified corresponding to one or more of a plurality of locations within the point of care environment and storing the location identified;
at each of the plurality of locations, capture signal patterns;
storing all signal patterns, each signal pattern associated with the location identified where the signal pattern has been captured;
capturing a current signal pattern to be localized; and
providing a descriptive localization, the descriptive localization comprising an indication of a position of the to be localized relative to one or more of the plurality of locations within the point of care environment associated with one or more signal pattern(s) stored matching the current signal pattern.
These steps of gathering various biological signal patterns from a subject, determining the location in which the signal pattern is captured, and providing a descriptive localization of the signal pattern based on the determined location in a point of care environment, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  By gathering biological data or activity from a human and providing a descriptive localization of the signal acquired, under the broadest 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11 reciting particular aspects of how capturing varying forms of biological, locational, or environmental data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of signal receivers, a database, the control unit, handheld analytical device, a non-transitory computer-readable medium, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pp.10, ll. 1-4; pp. 10, ll. 6-10; pp. 10, ll. 12-17; pp. 9, ll. 14-17, pp. 26, ll. 19-21, respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of capturing and storing varying forms of data or signal patterns amounts to mere data gathering, recitation of a certain signal pattern from a certain form of data amounts to selecting a particular data source or type of data to be manipulated, recitation of providing a descriptive localization comprising an indication of the location of the device amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of the devices being present in a point of care environment or analyzing biological samples, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 reciting a central control unit, handheld devices, a docking/charging station, varying data sensors for monitoring certain aspects of claims 2-3 & 6-8, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3 & 8, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-8 & 10, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as storing and capturing signal patterns into a database communicatively linked to or comprised by the control unit e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); associating and storing a location identifier corresponding to one or more of a plurality of locations within he point of care environment, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and capturing signal patterns and using those stored signal patterns to further retrieve a descriptive localization by the control unit, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); MPEP 2106.05(d)(II)(v).
claims 2-11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 & 8-9 reciting transmitting an alert based on received data over a radio implemented network, , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 11 reciting calculating probability of a certain position in the point of care environment given the received data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3-4 reciting storing and updating all biological, environmental, or locational data based on a most recent action, or claim 10 reciting updating all data based on most recent user action and associating the action with one or more locations in the point of care environment e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3-4 & 6-7 reciting , e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 5 reciting utilizing a scanning procedure to determine locations in the point of care environment, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, & 9-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baczuk et al. (U.S. Patent Publication No. 20160247378)

Claim 1 –
Regarding Claim 1, Baczuk teaches a computer-implemented method for localizing handheld analytical devices in a point of care environment, the point of care environment comprising a plurality of handheld analytical devices for analyzing biological samples communicatively connected to a control unit, the method comprising (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care setting):
associating a location identifier corresponding to one or more of a plurality of locations within the point of care environment and storing the location identifier into a database communicatively connected to or comprised by the control unit (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to a central unit, defined monitoring settings, and location indicator thresholds):
at each of the plurality of locations, capture signal patterns using signal receiver(s) of the plurality of the handheld analytical devices (See Baczuk Par [0009] which 
storing all signal patterns captured by the plurality of handheld analytical devices in a database, each signal pattern associated with the location identified where the signal pattern has been captured (See Baczuk Par [0009] – [0010] which discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold);
capturing a current signal pattern using signal receiver(s) of a handheld analytical device to be localized (See Baczuk Par [0009] - [0010] which discloses media storing instructions that when executed, compares the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold); and
providing a descriptive localization by the control unit, the descriptive localization comprising an indication of a position of the handheld analytical device to be localized relative to one or more of the plurality of locations within the point of care environment associated with one or more signal pattern(s) stored in the database matching the current signal pattern (See Abstract of Baczuk describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to the central unit, defined monitoring settings, and location indicator thresholds. Par 

Claim 2 –
Regarding Claim 2, Baczuk teaches the method according to Claim 1 in its entirety.  Baczuk further discloses a method, wherein:
capturing signal patterns and/or the current signal pattern by the handheld analytical device(s) is triggered by user action(s) carried out on the respective handheld analytical device(s) and/or triggered on a recurring basis based on a signal capture schedule and/or manually triggered by an operator of the respective handheld analytical device(s) and/or self-triggered by the handheld analytical device(s) due to a characteristic status such as ‘low battery’, ‘low network signal’, ‘upcoming issue’ and/or triggered by the control unit when the respective handheld analytical device(s) is to be localized (See Baczuk Fig. 1 which depicts the framework for the handheld analytical devices which are in communication with a central unit, and the handheld devices being triggered by a combination of factors such as user action via accelerometer or gyroscope, user location based on RF or GPS/cellular data and an input threshold being established which are all taken into account for a data combination algorithm to determine whether an upcoming alert or issue needs to be made based on the signals captured by the handheld devices and transmitted to the central unit; See Baczuk Par [0037] which discloses monitoring of the strength of the network signal in the wireless environment).


Claim 3 –
Regarding Claim 3, Baczuk teaches the method according to Claim 1 in its entirety.  Baczuk further discloses a method, further comprising:
storing into the database an association(s) between one or more user action(s) and one or more of the plurality of locations within the point of care environment (See Baczuk Fig. 1 which shows an algorithm that takes into account both activity from the user and determining the user’s location, therefore determining and storing an association between the two for the system to determine whether an upcoming alert or issue needs to be made based on the signals captured by the handheld devices and transmitted to the central unit);
recording action information upon a user action being carried out on one or more of the handheld analytical device(s), the action information indicative of the user action being carried out (See Baczuk Fig. 1 & Par [0033] – [0034] which discloses taking in user activity via accelerometer or gyroscope, the accelerometer and gyroscope data being used to determine user activity); and
storing all action information captured by the plurality of handheld analytical devices in the database, each action information associated with the location identifier associated with the location where the user action was carried out, wherein the descriptive localization of the handheld analytical device to be localized comprises the action information associated with one or more of the plurality of locations within the point of care environment associated with one or more signal pattern(s) stored in the database matching the current signal pattern (See Baczuk Fig. 1 which shows the activity data being stored and then transferred to the data combination algorithm and alarm determination block in the system’s framework, and being based on an association between the activity signal data and the location signal data when compared to a user-defined threshold).


Claim 4 –
Regarding Claim 4, Baczuk teaches the method according to Claim 3 in its entirety.  Baczuk  discloses a method, further comprising:
capturing a most recent action carried out by the handheld analytical device to be localized, wherein the descriptive localization comprises an indication of a position of the handheld analytical device to be localized relative to one or more of the plurality of locations within the point of care environment associated with one or more user action(s) stored in the database matching the most recent action (See Baczuk Fig. 1 & Par [0033] – [0034] which discloses taking in user activity via accelerometer or gyroscope, the accelerometer and gyroscope data being used to determine user activity; See Baczuk Fig. 1 which shows the activity data being stored and then transferred to the data combination algorithm and alarm determination block in the system’s framework, and being based on an association between the activity signal data and the location signal data when compared to a user-defined threshold).

Claim 6 –
Regarding Claim 6, Baczuk discloses the method according to Claim 5 in its entirety.  Baczuk further discloses a method, wherein:
the location corresponding to the testing of the respective patient is retrieved from a hospital information system communicative connected to the control unit (See Baczuk Par [0027] which discloses determining the location of the respective patient being retrieved by the central device and the supervisor or caregiver being able to move to the physical location of the monitored individual based on the data provided).



Claim 7 –
Regarding Claim 7, Baczuk discloses the method according to Claim 5 in its entirety.  Baczuk further discloses a method, wherein:
the location where the operator is assigned is retrieved from a hospital information system communicatively connected to the control unit (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system).


Claim 9 –
Regarding Claim 9, Baczuk discloses the method according to Claim 8 in its entirety.  Baczuk further discloses a method, wherein:
the point of care environment further comprises a plurality of radio signal transmitters (See Baczuk Par [0026] which discloses multiple RF or RFID transmitters being located around a facility or on the handheld device of the user to determine the location of the user relative to a central device or multiple transceivers that are present amongst the facility or environment).

Claim 10 –
Regarding Claim 10, Baczuk discloses the method according to Claim 1 in its entirety.  Baczuk discloses a method, further comprising:
updating the signal pattern associated with a location identifier
updating the location identifier associated with a signal pattern (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system); and
updating the association(s) between one or more user action(s) and one or more of the plurality of locations within the point of care environment (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system; See Par [0030] – Par [0031] which discloses location and activity data being updated based on acceptable ranges and thresholds for said data by inputting user threshold input to data combination algorithm).

Claim 11 –
Regarding Claim 11, Baczuk discloses the method according to Claim 1 in its entirety.  Baczuk discloses a method, further comprising:
associating an indicator of probability to the descriptive localization of a position of the handheld analytical device to be localized if:
two or more of the signal pattern(s) stored in the database match the current signal pattern and/or two or more of the plurality of location within the point of care environment are associated with user action(s) stored in the database matching the most recent action (See Baczuk Par [0031] which discloses the received data being combined algorithmically and compared to a baseline action with a user-defined threshold, therefore being indicative of an action being performed.  From here an alert or indicator showing a particular action or location is associated with the data).


Claim 12 –
Regarding Claim 12, Baczuk discloses a point of care system for analyzing biological samples, the point of care system comprising:
a plurality of handheld analytical devices for analyzing biological samples (See Baczuk Par [0030] which discloses the devices taking in varying sample data such as blood glucose, oxygen, body temperature, skin humidity, and more which analyze the samples to determine if an alert needs to be issued based on the analyzed data);
a control unit communicatively connected to the plurality of handheld analytical devices by communication network (See Baczuk Figs 1 & 2 which show handheld devices being connected via RF or RFID network implementation to a central unit); and
a database communicatively connected to or comprised by the control unit  (See Baczuk Par [0069] – Par [0070] which discloses the remote server and network implementation being communicatively linked to the central server or device), wherein
the point of care system is configured such as to carry out the method of Claim 1 (See Baczuk Abstract which describes a system of handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to the central unit, defined monitoring settings, and location indicator thresholds. See Baczuk Par [0009] which discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] which discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold).

Claim 13 –
Regarding Claim 13, Baczuk discloses a non-transitory computer-readable medium storing instructions thereon (See Baczuk Abstract, Par [0009], & Par [0080] which disclose a tangible, non-transitory machine readable media storing instructions) which, when executed by a computer system,
cause a point of care system to perform the steps of the method according to Claim 1 (See Baczuk Abstract which describes a system of handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to the central unit, defined monitoring settings, and location indicator thresholds.  Par [0009] discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold).













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baczuk in view of Connor et al. (U.S. Patent Publication No. 20150320588).

Claim 5 –
Regarding Claim 5, Baczuk teaches the method according to Claim 3 in its entirety.  Baczuk further discloses a method, wherein:
the user actions comprise one or more from the list comprising:
analytical testing of a biological sample of a patient, wherein the action information comprises the location within the point of care environment corresponding to the testing of the respective patient (See Baczuk Par [0030] which discloses the devices taking in varying biological sample data such as blood glucose, oxygen, body temperature, skin humidity, and more which analyze the samples to determine if an alert needs to be issued based on the analyzed data), 
servicing procedure of the handheld analytical device, wherein the action information comprises one or more of the plurality of location of the point of care environment where servicing procedures of the respective handheld analytical device are known to be carried out (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to a central unit, defined monitoring settings, and location indicator thresholds. See Baczuk Par [0023] –[0024] which discloses updating health parameters or modulating the beaconing rate of the sensor devices and therefore servicing the devices),
identification of an operator of the handheld analytical device, wherein the action information comprises a list of location(s) within the point of care environment where the operator is assigned such as a hospital ward (See Baczuk Par [0023] which discloses specific locations being monitored within varying environments, which could include a medical point of care environment).
performing of a quality control QC procedure of the handheld analytical device, wherein the action information comprises one or more of the plurality of locations of the point of care environment whose quality control QC procedure of the handheld analytical device is known to be carried out (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to a central unit, defined monitoring settings, and location indicator thresholds. See Baczuk Par [0023] –[0024] which discloses updating health parameters or modulating the beaconing rate of the sensor devices and therefore constitutes performing QC procedure under broadest reasonable interpretation),
reagent and/or consumable lot scanning procedure using the handheld analytical device, wherein the action information comprises one or more of the plurality of location of the point of care environment where reagent lot scanning procedure is known to be carried out (See Baczuk Par [0077] which discloses scanning devices 

Baczuk does disclose the use of a rechargeable battery, but does not explicitly disclose the following user actions comprising one or more from the list comprising:
docking/charging of the handheld device into a docking station wherein the action information comprises an indication of the relative location of the docking/charging station with respect to one or more of the plurality of locations of the point of care environment

Connor discloses the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
docking/charging of the handheld device into a docking station wherein the action information comprises an indication of the relative location of the docking/charging station with respect to one or more of the plurality of locations of the point of care environment (See Connor Par [0504] which discloses a rechargeable or replaceable battery that uses a power source or energy harvesting member which harvests transduces, or generates energy from body motion or kinetic energy, or energy harvesting from ambient light energy or ambient electromagnetic energy),
The monitoring method of Connor is directly applicable to the monitoring method of Baczuk because both methods share limitations and capabilities, namely, they are both directed to wireless, wearable devices for monitoring a person and measuring biological data, environmental data, and locational data of the person being monitored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a docking/charging of the handheld device into a docking station, as 


Claim 8 –
Regarding Claim 8, Baczuk discloses the method according to Claim 1 in its entirety. Baczuk further discloses a method, wherein:
the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
radio signal pattern(s), wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture radio signal patterns, such as Wi-Fi, Bluetooth or cellular radio signal pattern (See Baczuk Par [0026] which discloses varying signal patterns to be used such as RF connection, Bluetooth, Wi-Fi, Ultra-Low Frequency, and more for the connection between the peripheral devices and the central device(s)),
sound signal patterns, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture sound signal patterns, such as background noise or audible clues indicative of a location within the point of care environment (See Baczuk Fig. 1 El. 114 & Par [0032] which disclose the use of audible clues or inputs in combination with location and activity to determine whether an alert or alarm should be issued),
atmospheric pressure, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture atmospheric pressure, the captured atmospheric pressure indicative of an elevation of the handheld analytical device such as a floor within the point of care environment (See Baczuk Par [0030] 
visual pattern such as a photo or video recording, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture a visual pattern, the visual pattern such as QR or barcode identifying or indicative of a location within the point of care environment (See Baczuk Par [0030] which discloses the use of environmental data such as optical data to determine location),
motion/orientation pattern, wherein one or more of the plurality of the handheld analytical devices comprises motion/orientation sensors, the motion/orientation pattern indicative of whether the handheld analytical device is currently in motion or if it is idle (See Baczuk Par [0032] which discloses the use of an accelerometer and gyroscope (therefore motion/orientation data) to determine activity and location data),
environmental pattern such as temperature & relative humidity, the environmental pattern indicative of whether the handheld analytical device is in a room with a controller environment (See Baczuk Par [0030] which discloses the use of environmental pattern data such as temperature and humidity to determine location),
Baczuk does not explicitly disclose the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
light signal pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture light signal patterns, such as light signal patterns indicative of whether the handheld analytical device is located in an enclosure such as a drawer, a cupboard, or the like
magnetic field, wherein one or more of the plurality of the handheld analytical devices comprise a magnetic sensor, wherein the magnetic field is indicative of a geographical location of the handheld analytical devices
olfactory pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture an olfactory pattern such as a characteristic olfactory pattern
Connor discloses the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
light signal pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture light signal patterns, such as light signal patterns indicative of whether the handheld analytical device is located in an enclosure such as a drawer, a cupboard, or the like (See Connor Par [0127] which discloses a sensor that measures the quantity or spectrum of light in a given environment for use in monitoring devices),
magnetic field, wherein one or more of the plurality of the handheld analytical devices comprise a magnetic sensor, wherein the magnetic field is indicative of a geographical location of the handheld analytical devices (See Connor Par [0136] which discloses the use of an electromagnetic sensor and actuator to monitor both electrical and magnetic environmental data for use in monitoring devices), and/or
olfactory pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture an olfactory pattern such as a characteristic olfactory pattern (See Connor Par [0133] which discloses the use of an artificial olfactory sensor that is able to collect and monitor olfactory data and data patterns for use in monitoring devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to include the varying signal patterns disclosed above that are captured by the .

















Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claim 13, Applicant argues on pp. 8 of Arguments/Remarks that Claim 13 has been amended and is no longer directed toward non-statutory subject matter.  Examiner agrees with Applicant.  Therefore, this portion of the 35 U.S.C. 101 rejection of Claim 13 has been withdrawn, however, Claim 13 is still determined to be directed to a judicial exception without significantly more and remains rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-13, Applicant argues on pp. 8 of Arguments/Remarks that Claims 1-13 do not recite a judicial exception.  More specifically, Applicant argues that the control unit connected to a plurality of point-of-care devices and the database perform the locating of point-of-care devices within the point-of-care environment and is not meant for the managing of interactions between people and therefore no human activity is associated with this process.  Examiner respectfully disagrees.  As explained in the previous Office Action, by gathering biological data or geographical activity from a human and providing a descriptive localization of the signal acquired, under the broadest reasonable interpretation, human activity, both biological and geographical, can be organized in a manner that falls within the judicial exception of methods of organizing human activity.  While Applicant argues that the control unit is connected to a plurality of point-of-care devices and the database perform the location of point-of-care devices, the Claims, under broadest reasonable interpretation, also include interpretation of the devices being associated with humans.  Examiner points specifically to Applicant’s specification pp. 9, ll. 9-17 which specifically points to the term “handheld analytical device” referring to an analytical device used in a point of care environment which can be carried/relocated by medical staff usually on the premises of a point of care environment.  As such, under broadest reasonable interpretation, if the Claims include the mention of “handheld analytical devices and the descriptive localization of the signal (including geographical data) for the handheld analytical devices, as intended by Applicant, this also includes the localization of the medical staff, patients, etc., who may or may not be Claims 1-13 are determined to recite a judicial exception and remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-13, Applicant argues on pp. 9 of Arguments/Remarks that even if Claims 1-13 are determined to recite a judicial exception, Claim 1 is integrated into a practical application of the exception.  More specifically, through the use of previously stored signal patterns and known location identifiers, a control unit can scan for the current signal patterns from lost point-of-care devices to pinpoint the general area of that missing point-of-care device, therefore, representing a practical application.  Examiner respectfully disagrees.  While the recitation of the judicial exception could be used for the purposes mentioned by Applicant, this does not necessarily represent a practical application.  That is, the Claim merely recites instructions to apply the abstract idea on a computer/computerized environment, or merely using a computer/computerized environment as a tool to perform an abstract idea.  Here, the localization of the stored signal patterns and known location identifiers which, as discussed above in the previous argument, include both biological and geographical human activity, is being generally applied using computer technology to potentially localize a missing point-of-care device (which is not present in the currently drafted claims).  There is no significant or apparent improvement to already-known localization technology/software (See Applicant’s specification p. 2, ll. 18-24 which describes RTLS being well known in the art).  Therefore, the Claim merely recites instructions to apply the abstract idea on a computer/computerized environment and generally links the application of said abstract idea to a particular technological environment or field of use, i.e., POC environments, staff, and devices.  Therefore, it is determined that Claim 1 does not represent an Claims 1-13 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-13, Applicant argues on pp. 9 of Arguments/Remarks that because Claim 1 purportedly represents patent eligible subject matter and Claims 2-13 depend from independent Claim 1, Claims 2-13 also represent patent eligible subject matter.  Examiner respectfully disagrees.  As addressed above, it has been determined that Claim 1 does not represent an embodiment that integrates the judicial exception into a practical application.  As such, Claims 1-13 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of Claims 1-4, 6-7, and 9-13, Applicant argues on pp. 9-10 that Claims 1-4, 6-7, and 9-13 are not met by Baczuk.  More specifically, Applicant argues that the monitoring settings in Baczuk only address a radius of distance (“threshold”) and that only the location “with respect to the central unit” is of interest for Baczuk.  In other words, the central unit in Baczuk uses signal patterns to generate an alert, not to help locate, and thereby fails to disclose the specific embodiments of Claim 1 regarding a location identifier where the signal pattern has been captured as specifically recited in the Claim.  Examiner respectfully disagrees.  Examiner fails to see how “signal strength or signal interruption [can be] used as an indicator of distance from the central unit, [but] not as [an] indication of the general location within the environment.”  While it is acknowledged that Baczuk may specifically disclose the system’s monitoring settings as an indicator of distance from the central unit, this does not mean that the general location within the environment is not considered.  Further, the claim is very generalized in discussing a “location identifier corresponding to one or more of a plurality of locations” or “providing a description localization by the control unit… comprising an indication of a position of the handheld analytical device to be localized relative to one or more of the plurality of locations within the point of care environment”.  Under broadest reasonable interpretation, the “plurality of locations within the point of care environment” could include the “location of a central unit”, as disclosed in Baczuk Abstract & Par [0009].  Furthermore, the “location identifier corresponding to one or more of a plurality of locations”, under broadest reasonable interpretation, could include a “location Claims 1-4, 6-7, and 9-13 remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 102 rejections of Claims 2-4, 6-7, and 9-13, Applicant argues on pp. 10-11 of Arguments/Remarks that because Claims 2-4, 6-7, and 9-13 depend from purportedly allowable independent Claim 1, Claims 2-4, 6-7, and 9-13 should also be allowable over the art.  Examiner respectfully disagrees.  As addressed above, it has been determined that Baczuk effectively discloses each limitation of Claim 1 and Claim 1 remains rejected under 35 U.S.C. 102.  As such, Claims 2-4, 6-7, and 9-13, which are dependent from rejected Claim 1, also remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 103 rejections of Claims 5 and 8, Applicant argues on pp. 11 of Arguments/Remarks that because Claims 5 and 8 depend from purportedly allowable independent Claim 1, and because Connor et al., does not cure the deficiencies of Baczuk, Claims 5 and 8 should also be allowable over the art.  Examiner respectfully disagrees.  As addressed above, it has been determined that Baczuk effectively discloses each limitation of Claim 1 and Claim 1 remains rejected under 35 U.S.C. 102.  As such, Claims 5 and 8, which are dependent from rejected Claim 1, remain rejected under 35 U.S.C. 103 over Baczuk in view of Connor.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        04/09/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3626